Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
The Examiner for this Application has changed.  Please direct all future correspondence to Examiner Maria Leavitt, AU 1633.  Additional contact information can be found at the end of this paper.
This action is in response to the papers filed on January 12, 2022. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 12, 2022  has been entered. 
Claims 14-16 and 24 are currently pending. Claims 14-15 and 24 have been amended, claims 13 and 17-23 have been canceled by Applicants’ amendment filed on 1/12/2022. No claims were newly added.
Therefore, claims 14-16 and 24 are currently under examination to which the following grounds of rejection are applicable.
Priority
This Application is a divisional of US Application 14/151,766 (now abandoned) filed on January 9, 2014. Applicant’s claim for the benefit of a prior-filed application, provisional application 61/751,051, filed on January 10, 2013 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as January 10, 2013.

Specification
Cross-Reference to Related Application.
The disclosure filed on April 5, 2018 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now abandoned U.S Application No. 14/151,766.  Appropriate correction is required.
RESPONSE TO ARGUMENTS
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 101
In view of Applicants’ cancelation of claims 13 and 17-23 and amendment of claims 14-16, the rejection of claims 13-16 under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more has been withdrawn.
As applicants concede at page 3 of the remarks filed on 11/22/2021, “claims 14-16 are now patent-eligible for the same reasons that the examiner agrees that claim 24 is not subject to this rejection. 
Claim Rejections - 35 USC § 112(b)
In view of Applicants’ cancelation of claims 13 and 17-23  and amendment of claims 14-16, the rejection of claim(s) 13-16 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to a new or maintained rejection can be found below.

Claim Rejections - 35 USC § 112(a)
Written Description
In view of Applicants’ cancelation of claims 13 and 17-23  and amendment of claims 14-16, the rejection of claims 13-16 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.
***
In view of Applicants’ cancelation of claims 13 and 17-23  and amendment of claims 14-16, the rejection of claims 13-16 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to a new or maintained rejection can be found below.

Claim Rejections - 35 USC § 102
In view of Applicants’ cancelation of claims 13 and 17-23  and amendment of claims 14-16, the rejection of claims 13-16 under 35 U.S.C. 102(a)(1) as being anticipated by Gurbunova et al. (WIPO Pat. App. 2011/119805 A2; of record in IDS), has been withdrawn. 
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to a new or maintained rejection can be found below.

Claim Rejections - 35 USC § 103
In view of Applicants’ cancelation of claims 13 and 17-23  and amendment of claims 14-16, the rejection of claims 23-24 under 35 U.S.C. 103 as being unpatentable over Gurbunova et al. (WIPO Pat. App. 2011/119805 A2; of record in IDS), hereinafter Gurbunova’WIPO, in view of Gurbunova’PNAS ("Cancer resistance in the blind mole rat is mediated by concerted necrotic cell death mechanism", Proceedings of the National Academy of Sciences of the United States of America Vol. 109(47), 11/20/2012; of record in IDS) and Naughton et al. (U.S. Pat. Pub. 2019/0201439 A1; effective filing date of 11/14/2008) has been withdrawn. 
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to a new or maintained rejection can be found below.

New grounds of rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 24 is indefinite in its recitation of “healthy cells” .The term "healthy" is not defined by the claim, the specification does not provide a standard for ascertaining the degree of a healthy cell, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification teaches at paragraph [0025] “The suitable culture medium is easily identified by culturing the cells in the desired medium and identifying healthy propagation or absence of senescence of the cells.” which provides support for proliferation of cells in appropriate culture media. Thus it is unclear whether the recitation of “healthy cells” refers to cells that grow, divide and die relative to cancer cells that multiply and continue to reproduce other abnormal cells, cells that propagate in  absence of senescence of the cells, cells with a normal DNA and a normal number of chromosomes and others. As such the metes and bounds of the claim are indefinite.
Claim 24 is indefinite in its recitation of “derived from” The specification does not provide a per se definition of the quoted phrase in the context of healthy cell-derived from Spalax or naked mole rat. Without a clear statement of the process by which the starting material is derivatized, it is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization, especially since the claimed starting material encompasses healthy cells  as diverse as liver cells, fibroblasts, cardiomyocytes,  for example. This rejection could be overcome by substituting "isolated" for "derived" in the claim.  	Claim 14 is indefinite in its recitation of “cells derived from ” for the same reasons stated above for claim 24.
Claims 24 and 14 use parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples. As such, the metes and bounds of the claims cannot be determined.
Claim 14 is indefinite in its recitation of “said cells” in line 2. There is not proper antecedent bases for “said cells” in the claim. The parent claim recites “healthy cells”. 
Claim 15 is indefinite in its recitation of “said cells” in line 2. There is not proper antecedent bases for “said cells” in the claim. The parent claim recites “healthy cells”. 
Claim 16 is indefinite in its recitation of “said fibroblasts” in line 2. There is not proper antecedent bases for “said fibroblasts” in the claim. The parent claim recites “lung fibroblasts”.
Claim 16 is indefinite for the recitation of “primary cells” because a broad range or limitation is together with a narrow range of limitation , e.g, fibroblasts, that falls within the broad range or limitation (in the same claim) is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
***
Claims 14-16 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

Claim 24 is broadly but reasonably interpreted as pharmaceutical compositions comprising  a conditioned cell culture medium resulting from culturing a genus of healthy cell isolated Spalax or naked mole rat (Heterocephalus glaber) having a “therapeutic effect” including anticancer activity. The healthy cells isolated Spalax or naked mole rat encompass an extremely large genus of cells comprising liver cells, adipose tissue cells, fibroblasts,  fibrosarcoma cells, epithelial cells, lymphocytes, macrophages and others
The Specification only supports a specific species of Spalax cell that demonstrates anticancer activity, and there is no evidence that Applicant has full support for the full genus of such cells as claimed.  The Specification teaches, for instances, that Spalax fibroblasts cultured in medium will produce a conditioned medium capable of demonstrating anticancer activity (para [0007]; Fig. 4).  The Specification also demonstrates that Spalax fibroblasts will have anticancer activity when cultured with cancer cells (Example 2). Specifically, exposure of Hep3B cells to conditioned medium from cultured Spalax fibroblasts decreased cancer cell growth, while mouse fibroblast conditioned medium had no effect. (paragraphs [0083]; Figure 6B). Moreover, a monolayer of Spalax fibroblasts reduced MCF7 colony-formation (compared to control). The Specification teaches the cancer-suppressing ability of Spalax fibroblasts isolated from lung tissues of newborn animals and skin fibroblasts from adult Spalax (>5.5 years old),  and states, ”The ability of conditioned medium generated by adult Spalax fibroblasts to kill Hep3B cells is presented in FIG. 6D. Following 9 days of exposure, both floating and attached cells were collected and their survival rates were determined by a trypan blue extrusion assay. Only 51% of cancer cells incubated under Spalax fibroblasts conditioned medium survived while 93% of Hep3B cells incubated in self-conditioned medium (or mice conditioned media) remained adherent and viable (FIG. 6E).” (paragraph [0084]. The Specification explains that  “conditioned medium of cells derived from Spalax or naked mole rat (Heterocephalus glaber)” refers to the medium harvested from the cultured cells that were originally isolated from these animals.” (paragraph [0026]; [0030]). However, the specification is silent about the structure of the conditioned medium of a genus of cells derived from Spalax or naked mole rat exhibiting a “therapeutic effect” including anticancer activity. The Specification clearly provides support for a correlation of structure/function in relation to suppression of  growth of cancer cells in vitro by Spalax fibroblasts conditioned medium, where “Overgrown Hep3B colonies were found when co-cultured with mouse fibroblasts” (paragraph [0080] ) and “co-culture with Acomys fibroblasts promoted cancer cell invasion similar to mouse fibroblasts.” (paragraph [0081]). The Specification does not teach other cells isolated from Spalax or naked mole rat having a “therapeutic effect” including anticancer activity. The disclosure of Spalax fibroblasts is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims as one of skill in the art cannot envision all the other cells isolated from Spalax or naked mole rat produce a conditioned medium capable of demonstrating anticancer activity based on the teachings in the specification.  There is not structure/function relationship taught at all for Spalax fibroblasts and produced culture medium with cancer-suppressing ability.
As discussed in MPEP 2163(I)(A), “a biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence”.  
Therefore, the specification does not describe the claimed healthy cells isolated from Spalax or naked mole rat in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these fragments at the time of filing the present application.  Thus, the written description requirement has not been satisfied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is directed to a pharmaceutical composition comprising a conditioned cell culture medium of healthy cells derived from Spalax or naked mole rat, at least one chemotherapeutic agent and a diluent or excipient (water). The specification does not provide a definition of healthy cells derived from Spalax. Therefore, the examiner is interpreting healthy cells derived from Spalax as nnormal cells that stop growing (reproducing) when enough cells are present.
Claim(s) 14-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbunova et al. (PNAS, November 20, 2012, vol. 109, no. 47, pgs. 19392-19396; hereinafter "Gorbunova PNAS") in view of Naughton et al. (U.S. Pat. Pub. 2019/0201439 A1; effective filing date of 11/14/2008; of record) and further in view of  Gorbunova el al.,  (WO 2011/119805; Citations are from the National Stage U.S. Pub. 20130131009.  The National Stage is deemed an English language translation of the PCT; hereinafter "Gorbunova”) .
Regarding claim 24, Gorbunova PNAS beneficially teaches a conditioned cell culture medium of cells derived from Spalax ( Spalax judaei and Spalax golani ), wherein said cells are lung fibroblasts, and wherein said fibroblasts are primary cells. Gorbunova PNAS teaches that blind mole rats Spalax (BMR) are small subterranean rodents common in the Middle East distinguished by its adaptations to life underground, remarkable longevity, and resistance to cancer. Gorbunova PNAS teaches that there is great value in studying anticancer mechanisms in cancer-resistant species and that subterranean mammals (such as BMRs) are good candidates for these studies. In preferred embodiments, Gorbunova PNAS  teaches that cultures primary fibroblasts isolated from  Spalax judaei and Spalax golani  exhibit “concerted cell death” (CCD) (page 19393; col. 1) by strong induction of the necrotic cell-death response to hyperproliferation (see Figure 4D) and demonstrates that young, growing BMR cultures did not release any detectable IFN, but just before the onset of CCD BMR cells secreted high levels of IFN-β (Fig. 4A).  Gorbunova PNAS  tested BMR cultures where “Media conditioned by dying BMR cells caused massive necrotic cell death of young BMR cells, and massive apoptotic death of mouse cells (Fig. 4D).” (page 19394; col. 2). Gorbunova PNAS  states “ We hypothesize that in vivo CCD efficiently clears away premalignant cells contributing to the cancer resistance of the BMR” providing support for media from cultures primary fibroblasts from a stage where a synchronous death of cell cultures is observed, i.e., “concerted cell death” (CCD) having therapeutics properties including an efficient antitumor mechanism based on necrotic response (e.g, depending on both functional p53 and Rb pathways). Gorbunova PNAS suggests a unique anticancer mechanism mediated by strong induction of the necrotic cell-death response to hyperproliferation (page 19392; col. 2, para. 3). It would have been obvious for one of ordinary skill in the art to adjust levels of IFN-β in the culture medium just before the onset of CCD BMR cells with a diluent to reduce the  massive necrotic cell death of young BMR cells, and massive apoptotic death of mouse cells and to clear away premalignant cells based on influential considerations in the design of the assay such as type of co-culture cell, viability of cells and others.  
 Gorbunova PNAS does not teach a conditioned cell culture medium and at least one therapeutic agent. 
Naughton teach that the soluble fraction of a drug, which includes the cell-free supernatant and media for inhibiting cancer cell growth or proliferation (abstract; para [0120], [0124]-[0125][0126]), can be combined with a chemotherapeutic agent (para [0044], [0046]) and an excipient or carrier (para [0126]).
In view of the facts recited above, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the prior art elements according to known methods to yield predictable results.  The prior art teaches all of the limitations of the claimed invention.  Both Gorbunova PNAS and Naughton are drawn to compositions comprising conditioned cell culture medium to reduce proliferation of cells including premalignant cancer cells. Both references were old and well-known at the time of the instant invention. The person of ordinary skill in the art could have combined the elements as claimed by known methods, such that one of skill in the art would have recognized that the results of the combination of adding a therapeutic agent to BMR-conditioned media would have yielded nothing more than predictable results to one of ordinary skill in the art at the time the invention was made.  This is demonstrated by the fact that Gorbunova PNAS teaches BMR-conditioned media caused massive necrotic cell death of young BMR cells, and massive apoptotic death of mouse cells and suggests a unique anticancer mechanism mediated by strong induction of the necrotic cell-death response to hyperproliferation and Naughton teach teaches compositions comprising cell-free supernatant and a chemotherapeutic agent able to inhibit cell proliferation.
Regarding claim 14, claim 24 is made obvious by the combined teachings of  Gorbunova PNAS and Naughton.  The combined teaching of Gorbunova PNAS and Naughton do not disclose cells isolated from Spalax ehrenbergi (Nannospalax).
Gorbunova et al., teaches conditioned cell culture medium of cells derived from Spalax ehrenbergi or Naked Mole Rat (Heterocephalus glaber) (paragraphs [0006][0013]  claim 10 of the published application). Gorbunova et al., beneficially teaches that cells can be obtained from adult mole rats and that any cells can be obtained and cultured from the mole rats, it is convenient to obtain fibroblasts because these can be conveniently maintained in culture. (paragraph [0020] of the published application). 
A person of ordinary skill in the art would have had a reasonable expectation of success
in substituting lung fibroblast cells derived from Blind Mole Rat (Spalax ehrenbergi) as taught
by Gorbunova  for lung fibroblast cells derived from Blind Mole Rat (Spalax judaei and
Spalax golani) as taught by Gorbunova PNAS because fibroblasts from both are explicitly taught
as being useful for producing conditioned cell media from BMRs. Therefore, these compositions
are functional equivalents in the art, and substituting one for the other would have been obvious
at the time of the invention. "When a patent 'simply arranges old elements with each performing
the same function it had been known to perform' and yields no more than one would expect from
such an arrangement, the combination is obvious." See KSR International Co. v. Teleflex Inc., 82
USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976)
and In re Fout, 675 F.2d 297, 301 (CCPA 1982) ("Express suggestion to substitute one
equivalent for another need not be present to render such substitution obvious"). If not expressly
taught, the adjustment of particular conventional working conditions is deemed merely a matter
of judicious selection and routine optimization which is well within the purview of the skilled
artisan.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claims 15 and 16, claim 24 is made obvious by the combined teachings of  Gorbunova PNAS and Naughton.  Moreover,  Gorbunova PNAS teaches that “Primary blind mole rat (BMR) and mouse fibroblasts were isolated from lung and under arm skin, as described previously” page 19395; col. 2, under the heading “Experimental Procedures”. 
Response to Applicants’ Arguments as they apply to rejection of claims over the teachings of Gorbunova PNAS.
At pages 6-9 of Applicants’ remarks filed on  11/22/2021, Applicants essentially argue that: 1) “Gorbunova PNAS describes a conditioned medium of Spalax cells. However, the cited article does not disclose a pharmaceutical composition comprising the Spalax cells' conditioned medium or any cancer-inhibiting effect thereof. In fact, these aspects are not mentioned or even hinted in this publication which merely describes the mechanism of Spalax cells' "Concerted Cell Death'' (CCD) and does not disclose that the conditioned cell culture described therein might inhibit or kill cancer cells.” 2) “The authors show that BMR cells grown in vitro proliferate actively for several population doublings and then undergo massive necrotic cell death. The authors postulate that cancer resistance in these animals is the result of this concerted cell death (CCD) mechanism that is mediated by Rb and p53 pathways as well as by IFNβ secretion by CCD BMR cells” 3) “As indicated in the right column of page 19394: "young growing BMR cultures did not release any detectable IFN, but just before the onset of  CCD BMR cells secreted high levels of IFN" (emphasis added). Gorbunova PNAS therefore clearly states that conditioned media of CCD cells differs structurally, at least in the IFN content, from the conditioned medium of non-dying cells.”, 4) “In this experiment, media conditioned by dying blind mole rat cells were added to young blind mole rat, mouse, or human cells. In contrast, as mentioned in paragraph [0025] of the present application, the "suitable culture medium is easily identified by culturing the cells in the desired medium and identifying healthy propagation or absence of senescence of the cells." Clearly, in contrast to the Gorbunova PNAS publication, the conditioned culture medium of the invention does not refer to any product of necrotic or dying cells.” , 5) “Thus, the skilled artisan would expect that a conditioned medium prepared from healthy cells as prepared in tfhe present invention, would not exhibit the CCD triggering effect. Note that claim 24 has been amended to specify that the conditioned medium is of healthy cells ( as opposed to the CCD cells of Gorbunova PNAS.”, 6) “as stated in the last two sentences of the first paragraph of the right column of page 19394, "Media conditioned by dying BMR cells did not cause massive death of human cells ... " [ emphasis added]. Thus, as also admitted by Gorbunova PNAS, the effect shown for the very particular conditioned medium obtained from CCD BMR cells, cannot be extended for other species, let alone for human cells.” 7) “Still further, dying blind mole rat cells undergoing massive necrotic cell death are likely to express several necrotic factors which are not necessarily desired for anti-cancer treatment. Furthermore, since Gorbunova PNAS teaches that conditioned medium of necrotic cells induces death of healthy normal cells, the skilled artisan would not have been motivated to develop an anti-cancer treatment using conditioned media from Spalax cells.” 8) “More specifically, Gorbunova PNAS clearly shows a non-selective effect of the mentioned conditioned culture medium since healthy normal cells are affected. In contrast, the conditioned culture media of the invention demonstrated a selective effect on cancer cells, while not affecting the growth of non-cancerous cells (see paragraph [0085]).”,  and 9), “Furthermore, in Gorbunova PNAS, the conditioned culture media was shown to have no effect on human cells. Therefore, not only does this article show no effect on cancer cells ( only normal cells were subjected to the conditioned medium), this publication teaches away from the present application since it clearly states, as indicated
above, that the conditioned medium was not effective on human cells "which is likely
explained by the divergence between rodent and human interferons.'' The conditioned
medium of this publication differs structurally and functionally from the conditioned medium of the present invention.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), in contrast to Applicants’ allegation, the teachings of Gorbunova PNAS are directed to the study of anticancer mechanisms in cancer-resistant species in subterranean mammals (such as BMRs) (page 19392; col. 1). For that purpose,  Gorbunova PNAS teaches a conditioned cell culture medium isolated from BMR cells (page 19394; col. 2, para. 1). Gorbunova PNAS’ BMR cells are primary blind mole rat (BMR) fibroblasts (Spalax judaei and Spalax golani ) isolated from lung and under arm skin (page 19395; col. 2, last para.). Therefore, Gorbunova PNAS’ conditioned cell culture is produced by healthy primary BMR fibroblasts that proliferate cultured in different concentrations of FBS and either EMEM media or low-serum fibroblast growth media (FGM) (page 19396; col. 1). In preferred embodiments, co-culture of conditioned cell culture medium from healthy cells (e.g, CCD cells of Gorbunova PNAS ) that are dying before the onset of CCD with young BMR cells (e.g., do not release any detectable IFN) or mouse cells results in massive cell death. Co-culture of conditioned cell culture medium from healthy cells that are dying before the onset of “concerted cell death” (CCD) with human cells did not cause massive cell death, which Gorbunova PNAS explains as divergence between rodent and human interferons. Moreover, Gorbunova PNAS clearly associates in vivo CCD with clearing premalignant cancer cells ( “We hypothesize that in vivo CCD efficiently clears away premalignant cells contributing to the cancer resistance of the BMR. Cell culture experiments revealed that a similar necrotic cell death takes place in primary BMR cell cultures upon extensive in vitro proliferation” ; page 19394, col. 2). Gorbunova PNAS also associates the observed necrotic response in BMR’ conditioned cell culture medium with a highly efficient antitumor mechanism (“BMRs have evolved a highly efficient antitumor mechanism based on necrotic response. An advantage of necrosis could be in eliminating all cells surrounding the premalignant lesion, which may provide an added antitumor effect”; page 19394, col. 2). Based on the teachings in the prior art of Gorbunova PNAS as a whole, one of skill in the art would have found the claimed conditioned cell culture medium of healthy cells (e.g, normal cells that stop growing (reproducing) when enough cells are present) derived from naked mole rat and a pharmaceutically active carrier, excipient or diluent having a “therapeutic effect” including anticancer activity prima facie obvious.  
Regarding 3), 4), 5), and 7), the fact the IFN content in the culture medium released by BMR cells is different from day 0 to day 80 of incubation is not disputed. This is clearly illustrated in Figures 4A and 4B, where the level of IFN in the test media corresponds to the reduction in the number of GFP positive HT1080 cells in Figure 4B. 

    PNG
    media_image1.png
    345
    956
    media_image1.png
    Greyscale

However, the examiner disagrees with Applicants’ assertion that the conditioned medium as required in claim 24 would not exhibit the CCD triggering effect. That is because concerted cell death (CCD) results from BMR-cultured cells which after 7–20 population doublings (PDs) begin to secrete IFN-β in the culture. To the extent that Gorbunova PNAS’ conditioned cell culture is produced by healthy primary BMR fibroblasts after 7-20 passages, the practitioner in the art would readily understand that healthy cells including primary fibroblasts isolated from Spalax as claimed  should be reasonably expected to release IFN-β in the culture after 7–20 PD; otherwise, the claims are not enabling. Note that Applicant’s invention as disclosed is prophetic as well, there is no evidence that the claimed pharmaceutical composition comprising conditioned cell culture medium of healthy cells derived from Spalax was made, or that the expectation that the claimed pharmaceutical composition is functional  is any more or less than the expectation from the teachings of Gorbunova PNAS’ conditioned cell culture and the other prior art documents.  In relation to paragraph [0025] of the published application cited by Applicants, the quotation refers to DMEM-F12 medium, which  may contain additional nutrients and suitable culture medium being identified when there is heathy propagation of the cells, Gorbunova PNAS’ culture medium rely upon precisely the same principles as those taught in paragraph [0025]. That is different concentrations of FBS and either EMEM media or low-serum fibroblast growth media (FGM) suitable for the growth of BMR cells (page 19396; col. 1).
Regarding 6), with respect to applicants' argument that, " Media conditioned by dying BMR cells did not cause massive death of human cells " is not found persuasive because it is noted that the features upon which applicant relies (e.g,  human cells including human hepatocellular and breast carcinomas (Hep3B and MCF7 cells), as well as Spalax-derived fibrosarcoma cells (SpFS2240)  according to the instant specification, at paragraph [0021]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the anti-cancer treatment of human cancer cells using conditioned media from Spalax cells taught in the specification. 
Regarding 8), the claims as written do not require Spalax fibroblast conditioned medium having no inhibitory effect on mouse and Spalax normal fibroblasts. Hence the argument is not persuasive as they argue limitations that are not present in the claims. 

    PNG
    media_image2.png
    378
    498
    media_image2.png
    Greyscale
Regarding 9), the examiner’s disagrees with Applicants’ allegation that “Gorbunova PNAS clearly shows a non-selective effect of the mentioned conditioned culture medium since healthy normal cells are affected.”  Gorbunova explicitly evidences differential cell death of BMR conditioned media on BMR, Mouse and Human cells, as illustrated in Figure 4D, with significantly less death of human cells. Though Gorbunova PNAS does not test BMR-conditioned media from dying cells on cancer cells, he clearly states:  “We hypothesize that in vivo CCD efficiently clears away premalignant cells contributing to the cancer resistance of the BMR.” , “An advantage of necrosis could be in eliminating all cells surrounding the premalignant lesion, which may provide an added antitumor effect by eliminating reactive tumor stroma, including tumor-activated fibroblasts” and “It would also be interesting to mix BMR cells with malignantly transformed mouse cells and test whether BMR cells suppress carcinogenesis in a xenograft mouse model.” (page 19394; col. 2). Thus, Gorbunova PNAS clearly suggests that the of BMR conditioned media exhibits anticancer mechanisms termed early contact inhibition (ECI) by strong induction of the necrotic cell-death response to hyperproliferation (see Figure 4D). This mechanism does not significantly result in death of human cells. However, this result does not teach away from an anti-cancer effect, for example, by clearing away pre-malignant cells such as tumor-activated fibroblasts. In other words, the conditioned medium obtained from CCD BMR cells can be extended to other species when the type of co-culture cell is sensitive to IFN-β in the culture medium. There is not evidence of record that a premalignant human cancer  cells are not sensitive to secreted high levels of IFN-β.
Conclusion
Claims 14-16 and 24 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633